72 So. 3d 803 (2011)
Michael HOGG, Appellant,
v.
ARENA SPORTS CAFE, Appellee.
No. 5D10-2163.
District Court of Appeal of Florida, Fifth District.
October 21, 2011.
David W. Glasser, of the Law Office of David W. Glasser, Daytona Beach, for Appellant.
No Appearance for Appellee.
PER CURIAM.
AFFIRMED. See Wolfson v. Unemployment Appeals Comm'n, 649 So. 2d 363 (Fla. 5th DCA 1995) ("[W]here the thrust of the argument is fact findings made by the referee, the appellant's failure to include a copy of the transcript, as part of *804 the record on appeal, is fatal.") (citation omitted).
PALMER LAWSON and JACOBUS, JJ., concur.